DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claim(s) 21-25 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the interfacial coating also covers at least a portion of the surface of the capacitor element from which the anode lead extends” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-8, 10, & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al. (US 6,229,688).
In regards to claim 1,

a capacitor element (1 – fig. 4; abstract) that contains a sintered porous anode body, a dielectric that overlies the anode body, and a solid electrolyte that overlies the dielectric (C1:L31-52); 
an anode lead (5 – fig. 4; C1:L31-52) extending from a surface of the capacitor element; 
an anode termination (2 – fig. 4; C4:L48-64) that is in electrical connection with the anode lead and a cathode termination (3 – fig. 4; C4:L48-64) that is in electrical connection with the solid electrolyte, 
a casing material (4 – fig. 4; C4:L48-64) that encapsulates the capacitor element and anode lead; and 
an interfacial coating (10 – fig. 4; C4:L48-64) that is disposed on at least a portion of the anode termination and/or cathode termination and is in contact with the casing material, wherein the coating comprises a hydrophobic resinous material (C5:L25-32), and further wherein the adhesion strength of the casing material is about 5 newtons per square millimeter or more as determined at a temperature of about 23°C and relative humidity of about 30% (fig. 4; C5:L34-51).  
As the casing material/interfacial coating of the present invention is substantially the same as the casing material/interfacial coating of Kobayashi ‘688 it’s reasonably expected that the adhesion strength of the casing material is about 5 newtons per square millimeter or more as determined at a temperature of about 23°C and relative humidity of about 30%. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final casing material of 

In regards to claim 2,
Kobayashi ‘688 further discloses wherein the hydrophobic resinous material contains a fluoropolymer (C5:L25-32).  

In regards to claim 5,
Kobayashi ‘688 further discloses wherein the interfacial coating covers at least a portion of the anode termination (fig. 4).  

In regards to claim 6,
Kobayashi ‘688 further discloses wherein the interfacial coating also covers at least a portion of the anode lead (fig. 4).  

In regards to claim 7,
Kobayashi ‘688 further discloses wherein the interfacial coating also covers at least a portion of the surface of the capacitor element from which the anode lead extends (fig. 4).  

In regards to claim 8,


In regards to claim 10,
Kobayashi ‘688 further discloses wherein the resinous matrix contains an epoxy resin (C4:L52).  

In regards to claim 15,
Kobayashi ‘688 further discloses wherein the anode body includes tantalum (C1:L31-34).  

In regards to claim 16,
Kobayashi ‘688 further discloses wherein the solid electrolyte includes a conductive polymer (C1:L48-50).  

Claim(s) 1-2, 5-8, 10, & 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (US 2015/0213961).
In regards to claim 1,
Liu ‘961 discloses a solid electrolytic capacitor comprising: 
a capacitor element (10 – fig. 6; [0021]) that contains a sintered porous anode body (12 – fig. 6; [0022]), a dielectric (16 – fig. 6; [0022])that overlies the anode body, and a solid electrolyte (18 – fig. 6; [0021]) that overlies the dielectric; 

an anode termination (30 – fig. 6; [0021])  that is in electrical connection with the anode lead and a cathode termination (50 – fig. 6; [0021]) that is in electrical connection with the solid electrolyte, 
a casing material (60 – fig. 6; [0021]) that encapsulates the capacitor element and anode lead; and 
an interfacial coating (70 – fig. 6; [0021])  that is disposed on at least a portion of the anode termination and/or cathode termination and is in contact with the casing material, wherein the coating comprises a hydrophobic resinous material ([0025-0026]), and further wherein the adhesion strength of the casing material is about 5 newtons per square millimeter or more as determined at a temperature of about 23°C and relative humidity of about 30% (fig. 6; [0021-0029]).  
As the casing material/interfacial coating of the present invention is substantially the same as the casing material/interfacial coating of Liu ‘961 it’s reasonably expected that the adhesion strength of the casing material is about 5 newtons per square millimeter or more as determined at a temperature of about 23°C and relative humidity of about 30%. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final casing material of Liu ‘961 will have an adhesive strength well outside the claimed range. Otherwise, a prima facie case of anticipation, or in the alternative, of obviousness has been established.

In regards to claim 2,


In regards to claim 5,
Liu ‘961 further discloses wherein the interfacial coating covers at least a portion of the anode termination (fig. 6).  

In regards to claim 6,
Liu ‘961 further discloses wherein the interfacial coating also covers at least a portion of the anode lead (fig. 6).  

In regards to claim 7,
Liu ‘961 further discloses wherein the interfacial coating also covers at least a portion of the surface of the capacitor element from which the anode lead extends (fig. 7 & 9).  

In regards to claim 8,
Liu ‘961 further discloses wherein the casing material is formed from a curable resinous matrix ([0028]).  

In regards to claim 10,
Liu ‘961 further discloses wherein the resinous matrix contains an epoxy resin ([0028]).  

In regards to claim 13,
Liu ‘961 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0021] & [0024]).  

In regards to claim 14,
Liu ‘961 further discloses wherein the metal particles include silver ([0021] & [0024]).  

In regards to claim 15,
Liu ‘961 further discloses wherein the anode body includes tantalum (C1:L31-34).  

In regards to claim 16,
Liu ‘961 further discloses wherein the solid electrolyte includes a conductive polymer ([0023]).  

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action is stated above.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘961 in view of Valint, Jr. (US 5,135,297).
In regards to claim 3,
Liu ‘961 fails to disclose wherein the fluoropolymer is formed from a fluoroalkyl-substituted ethylenically unsaturated monomer.  

Valint, Jr. ‘297 discloses wherein the fluoropolymer is formed from a fluoroalkyl-substituted ethylenically unsaturated monomer (C4:L45-61).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to the use hydrophobic material of Valint, Jr. ‘297 as the moisture prevention mask of Liu ‘961 to ensure the layer is highly resistant to moisture and based on the availability of the material and the manufacture’s ability to process said material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

In regards to claim 4,
Liu ‘961 fails to disclose wherein the fluoropolymer is formed from a fluoroalkyl (meth)acrylate.  

Valint, Jr. ‘297 discloses wherein the fluoropolymer is formed from a fluoroalkyl (meth)acrylate (C4:L45-61).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to the use hydrophobic material of Valint, Jr. ‘297 as the moisture prevention mask of Liu ‘961 to ensure the layer is highly resistant to moisture and based on the availability of the material and the manufacture’s ability to process said material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi ‘688 in view of WO87/01712 hereafter referred to as Bogan.
In regards to claim 9,
Kobayashi ‘688 fails to disclose wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups.

Bogan discloses wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups (Page 2 : Lines 1-26).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Kobayashi ‘688  using a material as taught by Bogan to obtain a capacitor with improved thermal cycling characteristics and resistance to thermal shock, elevated temperature electrical .

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi ‘688 in view of Takatani et al. (US 2007/0285876).
In regards to claim 11,
Kobayashi ‘688 fails to explixtly disclose wherein the resinous matrix further includes an inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix.  

Takatani ‘876 discloses wherein the resinous matrix further includes an inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix ([0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form silica in the casing of Kobayashi ‘688 in an amount as taught by Takatani ‘876 to obtain a capacitor with improved leakage current properties.

In regards to claim 12,
Kobayashi ‘688 fails to explixtly disclose wherein the inorganic oxide filler includes silica.  

Takatani ‘876 discloses wherein the inorganic oxide filler includes silica ([0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form silica in the casing of Kobayashi ‘688 in an amount as taught by Takatani ‘876 to obtain a capacitor with improved leakage current properties.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi ‘688 in view of Uher et al. (US 2012/0134073).
In regards to claim 17,
Kobayashi ‘688 fails to explixtly disclose wherein the conductive polymer has repeating units of the following formula: 

    PNG
    media_image1.png
    139
    225
    media_image1.png
    Greyscale

 wherein, 
R7 is a linear or branched, C1 to C18 alkyl radical, C5 to C12 cycloalkyl radical, C6 to C14 aryl radical, C7 to C18 aralkyl radical, or a combination thereof; and 
q is an integer from 0 to 8.

Uher ‘073 discloses wherein the conductive polymer has repeating units of the following formula: 

    PNG
    media_image1.png
    139
    225
    media_image1.png
    Greyscale

 wherein, 
R7 is a linear or branched, C1 to C18 alkyl radical, C5 to C12 cycloalkyl radical, C6 to C14 aryl radical, C7 to C18 aralkyl radical, or a combination thereof; and 
q is an integer from 0 to 8 ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrolyte of Kobayashi ‘688 as taught by Uher ‘073 to obtain a capacitor that is capable of exhibiting stable electrical properties (e.g., leakage current and ESR) in a wide variety of operational conditions. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

In regards to claim 18,
Kobayashi ‘688 fails to explixtly disclose wherein the conductive polymer is poly(3,4-ethylenedioxythiophene).

Uher ‘073 discloses wherein the conductive polymer is poly(3,4-ethylenedioxythiophene) ([0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrolyte of Kobayashi ‘688 as taught by Uher ‘073 to obtain a capacitor that is capable of exhibiting stable electrical properties (e.g., leakage current and ESR) in a wide variety of operational conditions. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

In regards to claim 19,
Kobayashi ‘688 fails to explixtly disclose wherein the solid electrolyte also contains a polymeric counterion.

Uher ‘073 discloses wherein the solid electrolyte also contains a polymeric counterion ([0042]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrolyte of Kobayashi ‘688 as taught by Uher ‘073 to obtain a capacitor that is capable of exhibiting stable electrical properties (e.g., leakage current and ESR) in a wide variety of operational conditions. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

In regards to claim 20,
Kobayashi ‘688 fails to explixtly disclose further comprising an external polymer coating that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles and a cross-linking agent.

Uher ‘073 discloses further comprising an external polymer coating ([0049]) that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles ([0015]) and a cross-linking agent ([0044]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrolyte of Kobayashi ‘688 as taught by Uher ‘073 to obtain a capacitor that is capable of exhibiting stable electrical properties (e.g., leakage current and ESR) in a wide variety of operational conditions. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0321986 - [0068-0069]		US 2011/0019341 – fig. 4
US 2010/0246100 – fig. 4; [0064]		US 6,798,645 – fig. 2

CN105408418A -  dicyclopentadiene bisphenol cyanate ester resin used as housing encapsulation

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/David M Sinclair/Primary Examiner, Art Unit 2848